The attachment 
that Thailand has had to the ideals and principles that 
gave birth to the United Nations is long, enduring and 
natural. From the very first day in this family of 
nations more than 60 years ago, Thailand, or Siam at 
that time, made known to all that we stood for peace, 
for freedom and for tolerance, because peace, freedom 
and tolerance are part of our national character — a 
part of who we are. Today, our commitment to peace, 
freedom and tolerance anywhere and everywhere 
remains unwavering, and it will remain so. 
 Therefore, I warmly congratulate Mr. Miguel 
d’Escoto Brockmann, a man of peace, freedom and 
tolerance, on his election as President of the General 
Assembly at its sixty-third session. His cause is our 
cause, and he can rest assured that the Thai delegation 
will give him its full support and cooperation. 
 We are living in a world of enormous 
opportunities for progress. But we are also living in a 
world that is in a state of flux, a world that is drifting 
from one crisis to another. The information technology 
revolution and transportation advancements have 
brought people from all corners of the world closer 
together than ever before. We are now living in a 
global village, but, sadly, this village is not united as 
one. This village is deeply divided along political, 
economic, social, racial, religious and cultural lines. 
That is not sustainable; it is not healthy. It should not 
be allowed to go on. All of us have a stake in this. We 
must not take those divisions for granted or as a given, 
because they are not. 
 We need to reclaim the ideal that brought us 
together in this place: the ideal of “We the peoples”. 
We need to cultivate and nurture a “we” feeling among 
us. We must try our best to focus on what binds us 
together rather than on what keeps us apart. We must 
be fully aware that to continue to see the world through 
the glasses of “us versus them” can only lead to 
confrontation. And confrontation helps no one, 
because, at the end of the day, in this interconnected 
globalized world, no one wins everything, but 
everyone can lose everything. As Mahatma Gandhi 
once admonished, “An eye for an eye, and soon the 
whole world is blind”. 
 We have a choice between progress and self-
destruction, between cooperation and confrontation, 
and between amity and animosity. The choice is for all 
of us to make, and the choice is clear. There is no 
better alternative to progress, cooperation and amity 
among nations and peoples. 
 The Thai people have made their choice. It is for 
democracy. The challenge now in Thailand, as in other 
countries around the world, is to find the right balance 
between the political culture and the desire for 
democratic ideals. Nurturing a democratic culture in 
any country takes time and requires an appreciation of 
the fact that it is an evolutionary process in which ups 
  
 
08-53141 28 
 
and downs are to be expected. Thailand’s democratic 
evolution is no exception. 
 What is unique about the present state of political 
evolution in Thailand is the consistent expression of 
our national character: we stand for peace, for freedom 
and for tolerance. Indeed, Thai political developments 
have made a lot of headlines lately. But we trust that 
good eyes and informed minds will not mistake recent 
events for the trajectory of a nation. Thai people are 
resilient people. The Thai society is a resilient society. 
And Thai people and Thai society are determined to 
move ahead along the democratic path. 
 The world has made a choice with respect to 
development. That choice is embodied in the 
Millennium Declaration and the Millennium 
Development Goals (MDGs). We are now midway 
towards 2015, the target year for their realization. 
While there have been many remarkable and 
encouraging success stories of progress so far — in 
reducing poverty, hunger and disease, to name a few — 
there are also unremarkable and discouraging stories of 
setbacks. For far too many countries, the realization of 
the MDGs by 2015 has become increasingly difficult to 
achieve. Thailand therefore is pleased to see the 
international community coming together as one in its 
determination to work harder to help people in each 
and every country enjoy the fruits of developmental 
progress and well-being. 
 To help one another to have a better life is a 
moral imperative as well as a practical necessity. Can 
anyone afford to live happily and sleep soundly on an 
island of opulence in the middle of a sea of poverty and 
despair? Certainly, the answer is no. It is after all in the 
enlightened self-interest of every country to ensure that 
the MDG targets are met — as many and as soon as 
possible. 
 Our unity as “We the peoples” is all the more 
important in the face of the perfect storm that is the 
global oil crisis, food crisis and financial crisis. These 
multiple crises threaten to derail the achievements of 
the MDGs or even to undo hard-won gains of the past 
in many countries. Developing countries need stability 
and security in the world energy market. Every dollar 
hike resulting from speculation on oil price futures 
being traded on futures market floors means 
development costs for the Governments of developing 
countries and affects the livelihoods of ordinary people 
around the world. 
 But in every crisis, there exists an opportunity. 
The exponential rise in oil prices has made it necessary 
for countries to adapt their patterns of consumption and 
to rethink their energy security strategies. The global 
oil crisis has not spared Thailand: our people have been 
adversely affected by the skyrocketing oil prices in 
almost every aspect of their lives. 
 At the same time, Thailand has learned to adapt 
and adjust. Energy efficiency and the development of 
alternative energy sources, such as liquefied gas, 
biofuels and gasohol, are now being pursued with 
greater urgency. Because of the global oil crisis, more 
and more vehicles in Thailand today have been shifted 
to various sources of alternative energy. This market 
for alternative energy is booming in Thailand and 
across Asia. There is so much potential in this market, 
and Thailand stands ready to work together with our 
friends from around the world in all endeavours 
pertaining to research in and development of 
alternative energy. 
 Developing countries need stability and security 
in the world food market. In addressing these 
challenges, we should not forget that the current food 
crisis has had multiple causes, such as the global oil 
crisis, drought and flooding. To be effective, any 
attempt to address this world food crisis must be 
comprehensive and concerted. It must look at the short-
term imperative of keeping the supply flowing in the 
world market while working towards the longer-term 
imperative of stabilizing food prices and enhancing 
productivity. 
 As a rice bowl of the world, Thailand will 
continue to ensure a constant supply to the world rice 
market. We will continue to work with other countries 
to enhance productivity and ensure food security. In the 
past, we had an industrial revolution and an 
information technology revolution. Now, we believe, is 
the time for the next revolution: a green revolution. We 
will continue to work with countries around the world 
to ensure an open international food market and 
establish agricultural trade rules that help the world’s 
poor farmers and shore up food security in developing 
countries. To that end, the Doha Development Round 
should resume as soon as possible. 
 Developing countries also need stability and 
security in the world financial markets. The current 
turmoil in the world financial markets, if not 
effectively addressed soon, threatens to cause 
 
 
29 08-53141 
 
widespread economic downturns than could push 
millions below the poverty line and severely affect the 
achievement of the MDGs. To have the world financial 
crisis piling on top of the world energy and food crises 
is the last thing that people in the developing countries 
want to see. That is particularly true for people in 
Thailand and across Asia. Our painful experience has 
taught us how phenomena such as those that started off 
as a financial crisis in 1997 can spiral into a 
multifaceted crisis that drove millions of people into 
abject poverty and despair, strained the social fabric of 
societies and created social tensions that developed 
into political ones. 
 We who lived through those dark days do not 
want to see a repeat of this type of crisis again. All 
countries therefore have a high stake in the current 
financial turmoil. We must work together, and quickly, 
to arrest the downward spiralling effects before it is too 
late. 
 Besides the perfect storm of this year’s world 
energy, food and financial crises, South-East Asia has 
witnessed a massive storm in the form of Cyclone 
Nargis, which struck Myanmar in May. Nargis was the 
most devastating cyclone ever to hit Myanmar. Many 
lives were lost and many livelihoods were severely 
affected. But Nargis was not an isolated case. In the 
past few years, we have witnessed a changing climate 
pattern that has produced successive monster storms 
and severe weather in all corners of the world. Ice at 
the North and South Poles is melting at a frightening 
speed. Sea level is rising steadily and threatens to 
engulf low-lying areas around the world. Drought has 
increased, and many areas, once arable, have turned 
into desert. 
 We can no longer turn our eyes away from the 
gathering threats posed by climate change. These 
threats recognize no political boundaries. Large and 
small, powerful and weak, we are all bound together by 
our common vulnerability and a common destiny as 
residents of planet Earth. We therefore have a 
collective responsibility on this issue. 
 The choice is clear and has been made. When the 
world gathered to discuss climate change at the Bali 
Conference in December last year, the world chose 
collective responsibility over collective irresponsibility. 
Thailand will spare no effort to work actively with all 
parties to ensure that the journey that started under the 
Bali road map last year can be realized at the 
Copenhagen conference scheduled for next year. This 
is a critical time that requires critical action by all 
parties. Time is simply not on our side. 
 There is a saying that, in every storm, every 
cloud has a silver lining. That is true for the 
Association of Southeast Asian Nations (ASEAN), of 
which Thailand is a member. Faced with the challenge 
of the aftermath of Cyclone Nargis, ASEAN had to 
make a choice between doing nothing and losing its 
credibility, or doing something and being seen as a 
force to be reckoned with. ASEAN chose the latter. 
Acting as a bridge between Myanmar and the 
international community, ASEAN has successfully 
forged a working tripartite partnership between 
ASEAN, Myanmar and the United Nations. That 
partnership has continued to work effectively to this 
day and could serve as a model for future humanitarian 
partnerships in other parts of the world. Through that 
process, ASEAN has once again proven its 
effectiveness and resilience. 
 ASEAN has also made another choice — an 
important and profound one. ASEAN is moving 
towards being a rules-based and people-centred 
organization, with the signing of the ASEAN Charter 
this past year. The upcoming fourteenth ASEAN 
Summit will take place in Bangkok under the theme 
“ASEAN Charter for ASEAN peoples” to mark a new 
era for ASEAN, with people at the heart of our 
cooperation. As Chairman of ASEAN, Thailand has 
launched a “three Rs” campaign. First, we want to 
realize the purposes and vision of the Charter. That 
includes the realization of an ASEAN human rights 
body, one of the new organs envisaged in our Charter. 
Secondly, we will revitalize the people-centred nature 
of our community in order to enhance their 
participation in building an ASEAN community. 
Thirdly, we will reinforce ASEAN cooperation to 
better contribute to the well-being of our peoples, 
especially in the areas of human development and 
security. 
 Thailand will carry forward the work of the 
previous ASEAN Chair, Singapore, to realize the 
dream of the ASEAN founding fathers of transforming 
South-East Asia from a community of good neighbours 
into one ASEAN community, where the feeling of “we 
the peoples of ASEAN” takes root. The world will 
benefit from having a more rules-based, effective, 
predictable and people-centred ASEAN as a partner. 
Through greater integration with the regional countries 
  
 
08-53141 30 
 
in Asia, ASEAN can become a natural bridge that 
connects China and India, the two emerging global 
economic centres of the twenty-first century, with a 
combined market size of billions of people. We believe 
that it is not too much or too far-fetched to see a new, 
modern silk road passing through ASEAN. 
 Allow me to conclude the same way I started. We 
need to reclaim the ideals of “We the peoples of the 
United Nations” in order to work together, to resolve 
our common problems and to survive. It has never been 
more imperative for the Members of this Organization 
to put aside for a moment our narrow self-interest and 
come together to forge solutions that are in the interest 
of us all. The United Nations can only be what the 
collective membership wishes it to be. “We the peoples 
of the United Nations” have a choice to make. 
 Let what one astronaut gazing at planet Earth 
from a space station once said serve to remind us all of 
our collective responsibility: 
 “For those who have seen the Earth from 
space, and for the hundreds and perhaps 
thousands more who will, the experience most 
certainly changes your perspective. The things 
that we share in our world are far more valuable 
than those which divide us.” 